Citation Nr: 0628044	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  02-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for myopia.

2.  Entitlement to service connection for residuals of 
salmonella poisoning.

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
December 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO awarded service connection for 
hemorrhoids and assigned a noncompensable evaluation.  It 
also denied service connection for myopia and residuals of 
salmonella poisoning.

The veteran testified before the undersigned at a February 
2005 hearing.  Following the hearing, the Board remanded the 
claims listed on the title page for additional development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review. 


FINDINGS OF FACT

1.  The veteran's myopia is due to refractive error which is 
not a disability for the purposes of entitlement to VA 
compensation benefits.  An acquired bilateral eye visual 
impairment was not demonstrated during the veteran's period 
of active service or thereafter.

2.  The medical evidence of record shows that there are no 
current residuals of salmonella poisoning.

3.  Hemorrhoids are manifested by no more than moderate 
internal and external hemorrhoids.


CONCLUSIONS OF LAW

1.  Service connection for decreased visual acuity due to 
refractive error is precluded by governing regulations.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2005). 

2.  Residuals of salmonella poisoning were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA advised the veteran of the essential elements of the VCAA 
in a January 2002 letter, which was issued after initial 
consideration of the claims on appeal (which timing will be 
addressed below).  VA informed the veteran that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it would try to help the 
veteran get such evidence as medical records, employment 
records, or records from other federal agencies.  The veteran 
was informed of the types of evidence needed in a claim for 
service connection and was told that if he had any other 
records he wanted VA to review, that he should furnish those 
records as soon as possible.  The January 2002 letter 
therefore provided notice of the four elements that were 
discussed above.  

As noted above, the January 2002 VCAA letter was issued after 
the initial determinations of the claims on appeal; however, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  These claims were filed prior to the 
passage of the VCAA, and therefore it was impossible for a 
letter to be sent to the veteran prior to initial 
consideration of the claims.  The veteran has had an 
opportunity to respond to the VCAA letter, supplement the 
record, and participate in the adjudicatory process after the 
notice was given.  The claims were subsequently readjudicated 
by the RO in July 2002, when it issued a statement of the 
case, and in January 2004, December 2004, and February 2006, 
when it issued supplemental statements of the case.  For 
these reasons, the veteran has not been prejudiced by the 
timing of a fully-compliant VCAA letter.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the claims on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard, 4 Vet. App. at 394.  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

As to the claim for an increased rating for the service-
connected hemorrhoids, the veteran has already met elements 
(1), (2), and (3).  As to element (4), it is clear the 
veteran is aware that once service connection is awarded that 
a disability evaluation is assigned.  Specifically, he 
asserts that this disability is worse than the current 
noncompensable evaluation contemplates and argues that he 
meets the criteria for a 10 percent evaluation.  This shows 
actual knowledge that he understands that a disability 
evaluation is assigned for a disability once it is service 
connected.  As to element (5), service connection for 
hemorrhoids has been awarded as of the date the veteran filed 
his original claim for service connection, which is the 
earliest effective that could be awarded.  See 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2005).  
Therefore, the veteran has not been prejudiced by VA's 
failure to provide him a letter complying with the Dingess 
holding.  See Bernard, 4 Vet. App. at 394.

VA has obtained VA medical records, private medical records, 
and provided the veteran with examinations in connection with 
these claims.  The veteran has not identified any other 
records that have not been obtained.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.



II.  Service Connection

At the February 2005 hearing, it was pointed out that the 
veteran had been seen multiple times in service for 
pancreatitis and salmonella infection with symptoms such as 
high fevers, vomiting, abdominal pain, and gastrointestinal 
tenderness.  The representative stated that the service 
medical records showed the veteran was a chronic carrier of 
salmonella and was placed on a physical profile in April 1977 
due to pancreatitis.  He added the veteran had been diagnosed 
with pancreatitis secondary to salmonella and colocytisitis 
and continual irritable bowel syndrome with a history of 
being a salmonella carrier in a May 2002 examination.  

As to myopia, the veteran testified he noticed a change in 
his visual acuity after having sustained a head injury in 
service, which required 12 stitches.  He stated he wore 
glasses prior to entering service and that his prescription 
was changed twice while in service.  The veteran stated that 
he felt his salmonella poisoning was exacerbated in service 
because the military did not help him "in any way, shape or 
form."  He testified that he continued to have symptoms of 
salmonella poisoning throughout service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49 (1990).

A.  Myopia

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2005).  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  Id.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

In the present case, there is no competent evidence of 
disease or injury to the veteran's eyes during service.  The 
veteran's visual acuity at entrance was 20/20 in both the 
right and left eyes and clinical evaluation of the eyes was 
normal.  A November 1977 medical record shows the veteran 
sustained a head injury in a fight.  The veteran denied any 
visual symptoms.  Pupils were equal, round, reactive to 
light, and accommodation.  Fundi were benign.  At discharge, 
his visual acuity was 20/30 in the right eye and 20/40 in the 
left eye, both of which corrected to 20/15 with glasses.  It 
was noted the veteran had "[d]efective vision, bilateral."  
There is no evidence of record to suggest any superimposed 
eye disability during active duty service.  

In a December 2005 VA examination report, the examiner stated 
the veteran had refractive error, myopia, astigmatism, and 
presbyopia.  He noted there was no chronic acquired eye 
disorder found on examination except refractive error.  Thus, 
in the absence of a superimposed disease or injury, 
refractive error shown on examination is not a disability for 
which compensation benefits may be authorized.  38 C.F.R. §§ 
3.303(c), 4.9; see e.g., Browder v. Brown, 5 Vet. App. 268 
(1993).  

The Court has held that in a case where the law and not the 
evidence is dispositive of the claim, the claim should be 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

B.  Residuals of salmonella poisoning

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2005).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court has defined 
the word "unmistakable" as an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson, 12 
Vet. App. at 258 (quoting WEBSTER'S NEW WORLD DICTIONARY 1461 
(3rd Coll. Ed. 1988)).  See also Crippen v. Brown, 9 Vet. 
App. 412 (196).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A. § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The U.S. Court of Appeals for the 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Id. at 1332; see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).

One of the purposes of remanding this claim was to determine 
if the veteran had any current residuals of salmonella 
poisoning, which had occurred in 1975, as evidenced by 
medical records.  The Board noted that the salmonella 
poisoning had pre-existed service, which the veteran does not 
contest.  

In a December 2005 VA examination report, the examiner found 
no post service documentation of chronic or recurrent 
gastrointestinal symptoms in the computerized VA medical 
records.  The examiner noted that the veteran did not provide 
stool samples as requested (the veteran was informed he had 
failed to provide such sample in the February 2006 
supplemental statement of the case).  The examiner stated 
there was no clear evidence of persistent residuals of 
salmonella infection.  He reviewed preservice, service and 
postservice medical records and noted that the veteran was 
treated in service for persistent salmonella carriage (a 
stool sample in April 1977 tested positive for salmonella).  
At that time, the veteran was diagnosed with acute 
pancreatitis, suspected secondary to cholecystitis, secondary 
to chronic salmonella carrier.  He also noted that following 
this incident in service, there were no subsequent stool 
cultures post dating his discharge from service showing 
salmonella carriage.  The examiner reiterated the veteran's 
failure to provide him with a stool sample.  It must be noted 
that the April 1977 hospitalization report shows that the 
physicians put the veteran on antibiotics "in order to 
eradicate the carrier state."  His stool was tested the 
following month and was negative.  The examiner concluded 
that there was no evidence of chronic, persistent sequelae of 
salmonella infection.

Thus, the veteran has not brought forth any competent 
evidence of a current disability as a result of salmonella 
poisoning.  While there is clear and unmistakable evidence 
that salmonella poisoning pre-existed service, see May 1975 
Narrative Summary from the Army Health Center in Fort 
Huachuca, Arizona (diagnosing the veteran with "salmonella 
enteritis, organism salmonella enteritidis"), the Board need 
not go into an analysis of whether such was aggravated in 
service.  Without a current disability, there can be no 
finding that the disability was permanently aggravated in 
service.  Accordingly, as there is no competent evidence that 
the veteran has residuals of salmonella poisoning, the claim 
must be denied.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 
Vet. App. at 143-44.  The evidence is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).

III.  Increased Rating

At the February 2005 hearing, the veteran's representative 
noted that a May 2002 examination report showed the veteran 
had bleeding external hemorrhoids.  The veteran testified he 
had continuous bleeding of his hemorrhoids to the point that 
he would soil his clothes, which occurred daily.  He stated 
that no physician had told him he was anemic as a result of 
the blood loss.  The veteran also stated he felt his 
hemorrhoids were large and thrombotic.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation assigned 
following the grant of service connection for hemorrhoids.  
This matter therefore is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The Court 
has observed that in the latter instance, evidence of the 
present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-127.  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," evaluations of the disability based 
on the facts shown to exist during the separate periods of 
time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service-connected hemorrhoids are evaluated under 
Diagnostic Code 7336, which addresses hemorrhoids.  Mild or 
moderate external or internal hemorrhoids warrant a 
noncompensable evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2005).  A 10 percent evaluation will be awarded 
for irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  Id.  A 20 percent rating is warranted 
when there is persistent bleeding and with secondary anemia 
or when there are hemorrhoids with fissures.  Id.  

After having carefully reviewed the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a compensable evaluation for hemorrhoids.  The 
veteran's hemorrhoids have not been shown to meet the 
criteria for a 10 percent evaluation.  See id.  For example, 
a November 2000 VA outpatient treatment report shows the 
veteran complained of bleeding hemorrhoids.  In May 2002, 
there was a "rosette of bright red hemorrhoids around the 
anus."  The examiner, however, did not do an internal 
examination at that time.  In December 2005, the examiner 
conducted an internal and external examination.  He stated 
the veteran had a one-centimeter "non-thrombosed" 
hemorrhoid without any palpable fissure or internal mass.  
There was moderate tenderness on examination, but no 
bleeding.  

The above-described evidence does not show clinical findings 
of irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences, and without such findings, a 
compensable evaluation for hemorrhoids is not warranted.  See 
id.  Additionally, while the veteran has consistently 
reported that he had bleeding as a result of his hemorrhoids, 
there has been no evidence that he developed anemia as a 
result.  When fissures were addressed by an examiner, he 
stated the veteran had no such clinical finding.  

In sum, the veteran's hemorrhoids have been shown to be no 
more than moderate in degree.  The veteran has stated that 
his hemorrhoids bleed all the time and that he soils himself 
daily.  He has also stated that his hemorrhoids are large and 
thrombotic.  While the veteran is competent to state that his 
hemorrhoids bleed all the time, he is not competent to state 
that they are thrombotic, as that would require a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Taking the veteran's contentions into account that 
he is competent to report, the clinical findings in the 
record do not support a finding of internal hemorrhoids or 
large, thrombotic external hemorrhoids to warrant a 
compensable evaluation.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7336.

For the reasons stated above, the preponderance of the 
evidence is against his claim for an initial compensable 
evaluation for hemorrhoids.  The benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55; see 
also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In view of 
the denial of entitlement to an increased evaluation, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for myopia and residuals of salmonella 
poisoning is denied.

An initial compensable evaluation for hemorrhoids is denied.



________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


